Exhibit 10

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (the “Agreement”) is made and entered into as of
July 12, 2016, by and between AAR CORP., a Delaware corporation (the “Company”),
and John M. Holmes (“Employee”).

 

WHEREAS, Employee is a Vice President of the Company and the Chief Operating
Officer of the Company’s Aviation Services business group (“AS COO”); and

 

WHEREAS, the Company desires to continue Employee’s employment with the Company,
and Employee desires to continue in the Company’s employment, in each case upon
the terms and subject to the conditions of this Agreement.

 

NOW, THEREFORE, in consideration of the mutual agreements herein set forth, the
parties hereto agree as follows:

 

1.                                      Employment.  The Company hereby
continues to employ Employee, and Employee hereby accepts continued employment
by the Company, upon the terms and subject to the conditions hereinafter set
forth.

 

2.                                      Term.  The term of this Agreement (the
“Term”) shall commence as of the date hereof and, unless terminated earlier as
herein provided, shall end on May 31, 2020; provided that on such date, and each
June 1 thereafter (each, an “Anniversary Date”), the Term shall automatically
and without any action by either party be extended for an additional period of
one year, unless at least 90 days prior to any Anniversary Date either party
notifies the other of its election not to extend the then current Term, in which
case the Term shall end at the expiration of the Term as last extended, unless
terminated earlier as herein provided.

 

3.                                      Duties.

 

(a)                                 Employee shall have the title, duties and
responsibilities of AS COO and such other titles, duties and responsibilities as
may from time to time be assigned by the Company’s Chief Executive Officer (the
“CEO”) that are consistent with such duties and responsibilities.

 

(b)                                 Employee agrees to do and perform all such
acts and duties faithfully and diligently and to furnish such services as the
CEO may from time to time direct, and do and perform all acts in the ordinary
course of business of the Company (within such limits as the CEO may prescribe)
necessary and conducive to the best interest of the Company.

 

(c)                                  Employee agrees to devote his full time,
energy and skill to the business of the Company and to the promotion of the best
interests of the Company and the performance of his duties as AS COO and in such
other capacities as he may be elected; provided that Employee shall not (to the
extent not inconsistent with Sections 3(d), 8(a) and 8(b) below) be prevented
from (i) serving as a director of any corporation consented to in advance by the
CEO, (ii) engaging in charitable, religious, civic or other non-profit community
activities, or (iii) investing his personal assets in such form or manner as
will not require any substantial services on his part in the operation or
affairs of the business in which such investments are made which would detract
from or interfere or cause a conflict of interest with performance of his duties
hereunder.

 

1

--------------------------------------------------------------------------------


 

(d)                                 Employee agrees to observe policies and
procedures of the Company in effect from time to time applicable to employees of
the Company including, without limitation, policies with respect to employee
loyalty and prohibited conflicts of interest.

 

4.                                      Compensation.  The Company shall pay to
Employee, for all services to be performed by Employee an annual base salary
(“Base Salary”) at the rate of $463,500 per fiscal year, or such greater amount
as may be authorized by the Compensation Committee of the Board of Directors of
the Company (the “Compensation Committee”), in its sole discretion, upon annual
review during the Term of employment, payable in periodic installments in
accordance with the Company’s payroll practice in effect from time to time and
prorated for any portion of a fiscal year (the Company’s fiscal year currently
being the period from June 1 of each year through May 31 of the following year).

 

5.                                      Incentive Bonus Payments.  In addition
to the Base Salary described above, Employee will continue to participate in and
receive payments under such incentive bonus programs as the Company, in its sole
discretion, may authorize from time to time for Employee and other executive
officers of the Company; provided, however, Employee will be entitled to the
following during the Term of this Agreement:

 

(a)                                 Annual Discretionary Incentive Bonus
Opportunity.  Employee will have a graduated annual, cash incentive bonus
opportunity of 100% of Base Salary for performance at target (and less or no
bonus for performance less than target) and up to 200% of Base Salary (or such
higher percentage as the Compensation Committee may determine) for performance
in excess of target. Performance will be measured against annual financial
targets approved by the Compensation Committee which, in the Compensation
Committee’s discretion, may be intended to qualify the cash incentive bonus as
performance-based compensation under Code Section 162(m).  Actual bonus amounts
paid for particular levels of performance will be as determined by the
Compensation Committee, and such bonus amounts will be paid in cash within 2-1/2
months after the end of each fiscal year.

 

(b)                                 Long-Term Incentive Bonus Awards.  Employee
will receive awards under the Company’s long-term cash-based and/or equity-based
programs, which may include stock options, stock appreciation rights,
performance and non-performance restricted stock or restricted stock units,
and/or cash, as determined by the Compensation Committee.  Employee will receive
stock awards approved by the Compensation Committee at its July 11, 2016 meeting
with an aggregate grant value of approximately $1 million, containing such terms
as the Compensation Committee shall provide.

 

(c)                                  Special Equity Award.  In addition to the
awards under Section 5(b), Employee will receive a special performance-based
restricted stock award approved by the Compensation Committee at its July 11,
2016 meeting with a grant value of $2 million, containing such terms as the
Compensation Committee shall provide; provided, that the award shall vest 50% on
the third anniversary date of the award and 50% on the fourth anniversary date
of the award.  The award shall be subject to achievement of the following
performance measure for the three-year performance period beginning June 1, 2016
and ending May 31, 2019 as set forth on Exhibit A.

 

In the event of Employee’s termination of employment by the Company without
Cause or by the Employee for Good Reason, or due to Employee’s death or
Disability, (each of “Cause”, “Good Reason” and “Disability” as defined below)
prior to the date on which the award shall have become 100% vested, the award
will become vested pro rata (including any portion of the award

 

2

--------------------------------------------------------------------------------


 

having become vested prior to the date of termination) based on the fraction the
numerator of which is the number of days Employee was employed from the date of
the award through the date of termination and the denominator of which is 1,460,
which pro rata portion shall remain subject to achievement of the applicable
performance measures through May 31, 2019.

 

6.                                      Vacation and Fringe Benefits; Executive
Perquisites.

 

(a)                                 Employee will accrue vacation in accordance
with the Company’s policy in effect from time to time for other executive
officers; provided that no decrease in vacation benefits from those available on
the date hereof shall be applicable to Employee during the Term hereof. 
Employee shall be entitled to participate, according to eligibility provisions
of each, in such medical, life and disability insurance programs, profit sharing
plans, retirement plans, executive financial planning programs, and other fringe
benefit plans as may be in effect from time to time during the Term hereof and
available to other executive officers of the Company.

 

(b)                                 In addition, during the Term of this
Agreement and any extension thereof, Employee shall be entitled to the following
additional perquisites:

 

(i)                                     reimbursement of travel and related
expenses in connection with services to and participation in meetings of
not-for-profit educational organization boards of which he is a member;

 

(ii)                                  professional financial planning and income
tax preparation assistance expenses actually incurred in an amount not to exceed
$15,000 per calendar year;

 

(iii)                               participation in the Company’s executive
annual physical and preventative health program in effect from time to time;

 

(iv)                              participation in the defined contribution
portion of the Company’s Supplemental Key Employee Retirement Plan (the
“SKERP”), with the right to receive annual Additional Supplemental Company
Contributions in an amount of up to 10% of Base Salary and actual bonus paid for
such year, subject to the terms of the SKERP, including the vesting provisions;
and

 

(v)                                 payment of reasonable legal fees (not to
exceed $15,000) related to the review and negotiation of this Agreement by
Employee’s counsel.

 

7.                                      Termination.

 

(a)                                 The Company may terminate Employee’s
employment at any time during the Term of this Agreement for Cause.  The term
“Cause” means:

 

(i)                                     Employee engages, during the performance
of his duties hereunder, in material acts or omissions constituting dishonesty,
intentional breach of fiduciary obligation or intentional wrongdoing or
malfeasance; or

 

(ii)                                  Employee intentionally disobeys or
disregards a material, lawful and proper direction of the CEO or the Board of
Directors; or

 

3

--------------------------------------------------------------------------------


 

(iii)                               Employee materially breaches the Agreement
and such breach, by its nature, is incapable of being cured, or such breach
remains uncured for more than 30 days following receipt by Employee of written
notice from the Company specifying the nature of the breach and demanding the
cure thereof.  For purposes of this clause (iii), a material breach of the
Agreement that involves inattention by Employee to his duties under the
Agreement shall be deemed a breach capable of cure.

 

Without limiting the generality of the foregoing, none of the following shall
constitute Cause for the termination of Employee’s employment:

 

(x)                                 any personal or policy disagreement between
Employee and the Company or any member of the Board of Directors; or

 

(y)                                 any action taken by Employee in connection
with his duties hereunder, or any failure to act, if Employee acted or failed to
act in good faith and in a manner he reasonably believed to be in and not
opposed to the best interest of the Company and he had no reasonable cause to
believe his conduct was unlawful; or

 

(z)                                  termination of employment of Employee for
unsatisfactory performance (including failure to meet financial goals).

 

A finding of termination for Cause shall be made by majority action of all of
the independent directors of the Board of Directors taken at a regular or
specially called meeting of the Board, upon a minimum of 10 days written notice
thereof to Employee, with termination of Employee’s employment listed as an
agenda item.  Employee will be given a reasonable opportunity to be heard at
such meeting with his attorney present if Employee desires.

 

Upon termination of Employee’s employment by the Company for Cause, Employee
will be eligible to receive (A) his Base Salary for the period ending on his
termination date, (B) payment for unused vacation days, as determined in
accordance with the Company’s policy as in effect at that time, and (C) such
other payments, rights and benefits for which Employee may be eligible pursuant
to any Company employee benefit plan or pursuant to any other agreement or
arrangement between Employee and the Company.

 

(b)                                 The Company may terminate Employee’s
employment at any time during the Term without Cause upon a minimum of 30 days
written notice thereof to Employee.  Upon such termination pursuant to this
Section 7(b), the Company will pay to Employee, (i) monthly for 24 months, an
amount equal to Employee’s regular monthly Base Salary at the time of
termination plus (ii) a lump sum equal to two times Employee’s average annual
cash bonus under Section 5(a) paid in the preceding two fiscal years of the
Company; provided, however, all such payment obligations shall terminate
immediately upon any material breach by Employee of Section 8(a) of this
Agreement or any breach by Employee of Section 8(b) of this Agreement.  Upon
termination of Employee’s employment by the Company without Cause, no further
compensation or benefits shall accrue or be payable to Employee under this
Agreement except for (i) the payments provided for above, (ii) any Base Salary,
bonus or other benefits which have accrued to Employee prior to the date of any
such termination, and (iii) such other payments, rights and benefits for which
Employee may be eligible pursuant to any Company employee benefit plan or policy
(including unused vacation) or pursuant to any other agreement or arrangement
between Employee and the Company.

 

4

--------------------------------------------------------------------------------


 

(c)                                  Employee may terminate his employment with
the Company at any time during the Term for or without Good Reason upon a
minimum of 30 days written notice thereof to the Company; provided, however,
that such termination of employment for Good Reason must occur within 90 days of
the event constituting Good Reason.  The term “Good Reason” means:

 

(i)                                     a material reduction in the nature or
scope of Employee’s duties, responsibilities, authority, power or functions, or
a material reduction in Employee’s compensation (including benefits) from
then-current levels; or

 

(ii)                                  a material breach of this Agreement by the
Company and such breach, by its nature, is incapable of being cured, or such
breach remains uncured for more than 30 days following receipt by the Company of
written notice from Employee specifying the nature of the breach and demanding
the cure thereof; or

 

(iii)                               a relocation of the primary place of
employment of at least 50 miles.

 

Upon termination of employment by Employee for Good Reason, the Company will pay
to Employee, (i) monthly for 24 months, an amount equal to Employee’s regular
monthly Base Salary at the time of termination plus (ii) a lump sum equal to two
times Employee’s average annual cash bonus under Section 5(a) paid in the
preceding two fiscal years of the Company; provided all such payment obligations
shall terminate immediately upon any breach by Employee of Section 8 of this
Agreement.  Upon termination of employment by Employee pursuant to this
Section 7(c), no further compensation or benefits shall accrue or be payable to
Employee under this Agreement except for (A) the payments provided for in the
sentence immediately above upon a termination for Good Reason, (B) any Base
Salary, bonus or other benefits which have accrued to Employee prior to the date
of any such termination, and (C) such other payments, rights and benefits for
which Employee may be eligible pursuant to any Company employee benefit plan or
policy (including unused vacation) or pursuant to any other agreement or
arrangement between Employee and the Company.

 

(d)                                 This Agreement shall automatically terminate
upon the death of Employee during the Term.  Upon termination of this Agreement
due to death, Employee’s beneficiary, designated by written instrument delivered
to the Company (or, if no beneficiary is designated or survives Employee, to the
duly appointed representative of his estate) will be eligible to receive
(A) Employee’s Base Salary for the period ending on his termination date,
(B) payment for unused vacation days, as determined in accordance with the
Company’s policy as in effect at that time, and (C) such other payments, rights
and benefits for which Employee may be eligible pursuant to any Company employee
benefit plan or pursuant to any other agreement or arrangement between Employee
and the Company.  Death benefits payable under any of the Company’s benefit
plans in which Employee was a participant at the time of his death shall be
payable in accordance with the terms of such plans.

 

(e)                                  The Company or Employee may terminate
Employee’s employment at any time during the Term because of the Disability of
Employee.  “Disability” shall mean a physical or mental condition which has
prevented Employee from substantially performing his duties under Employee’s
Agreement for a period of 180 days and which is expected to continue to render
Employee unable to substantially perform his duties for the remaining Term of
this Agreement on a full-time basis.  The Company will make reasonable
accommodation for any handicap of Employee as may be required by applicable law.

 

5

--------------------------------------------------------------------------------


 

In the event of termination by the Company for Disability, a finding shall be
made by resolution adopted by a majority of the independent directors of the
Board of Directors of the Company, setting forth the particulars of the
Disability.  The Company may require the submission of such medical evidence as
to the condition of Employee as it may deem necessary in order to arrive at its
determination of its position as to the occurrence of a Disability.  Employee
will be provided with reasonable opportunity to present additional medical
evidence as to the medical condition of Employee for consideration prior to the
independent directors of the Board of Directors making their determination of
their position as to the occurrence of a Disability.

 

Upon termination of Employee’s employment for Disability, Employee will continue
to be eligible to participate in the Company’s medical, dental and life
insurance programs available to executive officers in accordance with their
terms applicable to employees for a period of two years from the date of such
termination of employment.  Further, in the event of termination of employment
pursuant to this Section 7(e), Employee will be eligible to receive (A) his Base
Salary for the period ending on his termination date, (B) payment for unused
vacation days, as determined in accordance with the Company’s policy as in
effect at that time, and (C) such other payments, rights and benefits for which
Employee may be eligible pursuant to any Company employee benefit plan or
pursuant to any other agreement or arrangement between Employee and the Company.

 

8.                                      Confidential Information and Restriction
of Competition.

 

(a)                                 Employee acknowledges that his employment
hereunder will place him in a position of utmost trust and confidence and that
he will have access to non-public information concerning the operation of the
business of the Company and any affiliated companies as to which Employee
provided services or had access to confidential information (hereinafter
referred to in this Section as the “Affiliated Companies”), including, but not
limited to, manufacturing methods, developments, secret processes, costs, prices
and pricing methods, sources of supply, customer information, financial
information, and personnel information (the “Confidential Information”). 
Employee acknowledges that the Confidential Information is among the Company’s
and the Affiliated Companies’ most valuable assets and that the value of such
information may be destroyed by unauthorized use or disclosure.  All such
Confidential Information imparted to or learned by Employee in the course of his
employment (whether acquired before or after the date hereof) will be deemed to
be confidential and will not be used or disclosed by Employee, except to the
extent necessary to perform his duties and, in no event, disclosed to anyone
outside the employ of the Affiliated Companies and their authorized consultants
and advisors, unless express written authorization to use or disclose such
information has been given by the Company.  If Employee ceases to be employed by
the Company for any reason, he shall not take with him any documents or other
papers containing or reflecting Confidential Information or any other Company
property, and Employee shall return all documents and files (whether in
electronic or paper form) and other Company property to the Company immediately
upon cessation of his employment.

 

(b)                                 Employee agrees that during the Term and for
a period of two years only after (x) voluntary termination of employment
hereunder by Employee for Good Reason or (y) termination of employment hereunder
by the Company without Cause, during the Term pursuant to Section 7 above, he
shall not, without the express written consent of the Company, either alone or
as a consultant to, or partner, employee, officer, director, agent, or
stockholder of any organization, entity or business, or otherwise, directly or
indirectly (i) take or convert for Employee’s personal gain or benefit or for
the benefit of any third party, any business

 

6

--------------------------------------------------------------------------------


 

opportunity(ies) relating to the Company’s actual or planned business, of which
Employee becomes aware during or as a result of his employment, (ii) directly or
indirectly, engage in any Prohibited Activities in competition with the Company
or any Affiliated Company’s business, (iii) own, purchase, organize or take
preparatory steps for the organization of, or build, design, finance, acquire,
lease, operate, mortgage, invest in, provide services directly or indirectly
related to Prohibited Activities to, or otherwise engage in, any business in
competition with or otherwise similar to the Company’s or any Affiliated
Company’s business, (iv) solicit in connection with any activity which is
competitive with any of the businesses of the Company or any Affiliated Company,
any customers or suppliers of the Company or any Affiliated Company with whom
Employee had contact on behalf of the Company during his employment, or induce
or attempt to induce any such customer or supplier to terminate or materially
change its relationship with Employer; or (v) hire, or solicit or interview for
employment, any sales, marketing or management employee of the Company or any
Affiliated Company with respect to whom Employee had contact, supervisory
responsibility, or access to non-public information.  Prohibited Activities are
the maintenance, repair and overhaul of aircraft, aircraft components, aircraft
engines and aircraft engine components; the manufacture of aircraft parts or
components, aircraft engine parts or components, and military rapid deployment
products of the type manufactured by the Company; the financing, buying,
selling, trading, brokering and leasing of aircraft, aircraft engines and
components; inventory and logistics management; and rapid deployment of military
and defense-related products of the type manufactured by the Company. 
Covenants (ii) and (iii) above shall be geographically limited to the following
territory:  within 100 miles of any location within the United States of
America, or any other country, where the Company or any Affiliated Company did
business during the last six months of Employee’s employment with the Company. 
The Company and Employee acknowledge the reasonableness of these covenants not
to compete and non-solicitation.  Nothing herein shall prohibit Employee from
being the legal or equitable holder of not more than 5% of the outstanding
capital stock of any publicly held corporation which may be in direct or
indirect competition with the Company or any Affiliated Company. 
Notwithstanding any other provision of this Agreement, this Section 8(b) shall
not apply if the Company terminates Employee’s employment for Cause, Employee’s
employment terminates for any reason following a Change in Control of the
Company, or if the Company fails to provide severance payments or benefits as
required under this Agreement.

 

(c)                                  If at any time, any clause or portion of
this Section 8 shall be deemed invalid or unenforceable by the laws of the
jurisdiction in which it is to be enforced by reason of being vague or
unreasonable as to duration, geographic scope, nature of activities restricted,
or for any other reason, this provision shall be considered divisible as to such
portions and the foregoing restrictions shall become and be immediately amended
to include only such duration, scope or restriction and such event as shall be
deemed reasonable and enforceable by the court or other body having jurisdiction
to enforce this Agreement; and the parties hereto agree that the restrictions,
as so amended, shall be valid and binding as though the invalid or unenforceable
portion had not been involved herein.

 

(d)                                 Employee acknowledges and agrees that the
Company would be irreparably harmed by violations of this Section 8 and in
recognition thereof, the Company shall be entitled to an injunction or other
decree of specific performance with respect to any violation thereof (without
any bond or other security being required) in addition to other available legal
and equitable remedies.

 

7

--------------------------------------------------------------------------------


 

(e)                                  This Section 8 shall survive any
termination of this Agreement and any termination of Employee’s employment.  The
time period associated with each covenant herein shall be tolled (shall not run)
for so long as Employee is in breach of that covenant.

 

9.                                      Changes in Business.  The Company,
acting through its Board of Directors, will at all times have complete control
over the Company’s business.  Without limiting the generality of the foregoing,
the Company may at any time or times change or discontinue any or all of its
present or future operations, may close or move any one or more of its divisions
or offices, may undertake any new servicing or sales operation, may sell any one
or more of its divisions or offices to any company not controlled, directly or
indirectly, by the Company or may take any and all other steps which its Board
of Directors, in its exclusive judgment, shall deem desirable, and Employee
shall have no claim or recourse by reason of such action, except for the
enforcement of the provisions of this Agreement.

 

10.                               Change in Control.

 

(a)                                 In the event:

 

(i)                                     a Change in Control of the Company
occurs, and

 

(ii)                                  at any time during the 18-month period
commencing on the date of the Change in Control and prior to the end of the Term
the Company terminates Employee’s employment for other than Cause or Disability,
or Employee terminates his employment for Good Reason, in either case by 30 days
written notice to the other party (including the particulars thereof), and
having given the other party the opportunity to be heard with respect thereto,
then in lieu of benefits described in Section 7(b) or (c):

 

(A)                               The Company shall pay to Employee a lump sum
cash payment, within 30 days following such termination of employment, in an
amount equal to the sum of (1) all unpaid Base Salary earned through the date of
termination, (2) any annual cash bonus under Section 5(a) earned by Employee for
the fiscal year of the Company most recently ended prior to the date of
termination to the extent unpaid on the date of termination, (3) a pro rata
portion of the annual cash bonus under Section 5(a), Employee would have earned
had he been employed by the Company on the last day of the fiscal year in which
the date of termination occurs (as if all performance goals had been met at
target level) that is applicable to the period commencing on the first day of
such fiscal year and ending on the date of termination, and (4) any and all
other benefits and amounts earned by Employee prior to the date of termination
to the extent unpaid.

 

(B)                               The Company shall pay to Employee in a lump
sum cash payment, within 30 days after the date of his termination, an amount
equal to two times Employee’s total cash compensation (Base Salary plus annual
cash bonus under Section 5(a)) for either the fiscal year of the Company most
recently ended prior to the date of termination, or the preceding fiscal year,
whichever is the highest total cash compensation;

 

(C)                               Employee and his spouse shall continue to be
covered by, and receive employee welfare and executive fringe benefits in
accordance with the terms of, all of the Company’s welfare benefit plans and
executive fringe benefit programs for two years following the date of
termination, and at no less than the levels he and his spouse were receiving
immediately prior to the Change in Control.  Employee’s spouse shall be entitled
to continued benefits coverage pursuant to the preceding sentence for the
balance of such two-year period in

 

8

--------------------------------------------------------------------------------


 

the event of Employee’s death during such period.  The period during which
Employee and his spouse are entitled to continuation of group health plan
coverage pursuant to Code Section 4980B, and Part 6 of Title I of the Employee
Retirement Income Security Act of 1974, as amended, shall commence on the date
next following the expiration of the aforementioned two-year period.

 

(D)                               Notwithstanding any conditions or restrictions
related to any Award granted to Employee under the AAR CORP. 2013 Stock Plan,
(i) all performance opportunity restricted stock shares eligible for award
hereunder shall be immediately awarded based on the higher of target or actual
performance through the employment termination date using the latest data then
available to determine goals applicable for the partial performance period, and
all restrictions thereon shall be immediately released, and (ii) all outstanding
option grants, stock appreciation rights, restricted stock and restricted stock
units granted or awarded under each Plan which have not then become vested or
exercisable or which remain restricted, shall immediately become vested or
exercisable and restrictions will lapse, as the case may be, and any such
options shall remain exercisable for the full remaining life of the option(s).

 

(b)                                 In the event that a Change in Control has
occurred, and notwithstanding any conditions or restrictions related to any
Award granted to Employee under the AAR CORP. Stock Benefit Plan, (i) all
performance opportunity restricted stock shares eligible for award hereunder
shall be immediately awarded based on the higher of target or actual performance
through the effective date of a Change in Control using the latest data then
available to determine goals applicable for the partial performance period, and
all restrictions thereon shall be immediately released, and (ii) all outstanding
option grants, stock appreciation rights, restricted stock and restricted stock
units granted or awarded under the Plan which have not then become vested or
exercisable or which remain restricted, shall immediately become vested or
exercisable and restrictions will lapse, as the case may be, and any such
options shall remain exercisable for the full remaining life of the
option(s) whether or not Employee’s employment continues.

 

(c)                                  The amounts paid to Employee under this
Change in Control provision applicable to Employee shall be considered severance
pay in consideration of past services Employee has rendered to the Company and
in consideration of Employee’s continued service from the date hereof to
entitlement to those payments.

 

(d)                                 For purposes of this provision, Change in
Control means the earliest of:

 

(i)                                     any person (as such term is used in
Section 13(d) of the Securities Exchange Act of 1934, as amended (“Exchange
Act”)), has acquired (other than directly from the Company) beneficial ownership
(as that term is defined in Rule 13d-3 under the Exchange Act), of more than 35%
of the outstanding capital stock of the Company entitled to vote for the
election of directors; or

 

(ii)                                  the effective time of (A) a merger or
consolidation or other business combination of the Company with one or more
other corporations as a result of which the holders of the outstanding voting
stock of the Company immediately prior to such business combination hold less
than 60% of the voting stock of the surviving or resulting corporation, or (B) a
transfer of substantially all of the assets of the Company other than to an
entity of which the Company owns at least 80% of the voting stock; or

 

9

--------------------------------------------------------------------------------


 

(iii)                               the election, over any 12-month period, to
the Board of Directors of the Company without the recommendation or approval of
the incumbent Board of Directors of the Company, of the directors constituting a
majority of the number of directors of the Company then in office.

 

(e)                                  If in connection with the Change in Control
or other event Executive would be or is subject to an excise tax under
Section 4999 of the Internal Revenue Code (an “Excise Tax”) with respect to any
cash, benefits or other property received, or any acceleration of vesting of any
benefit or award (the “Change in Control Benefits”), Employee may elect to have
the Change in Control Benefits otherwise payable under this Agreement reduced to
the largest amount payable without resulting in the imposition of such Excise
Tax.  Within 15 days after the occurrence of the event that triggers the Excise
Tax, a nationally recognized accounting firm selected by the Company shall make
a determination as to whether any Excise Tax would be reported with respect to
the Change in Control Benefits and, if so, the amount of the Excise Tax, the
total net after-tax amount of the Change in Control Benefits (after taking into
account federal, state and local income and employment taxes and the Excise Tax)
and the amount of reduction to the Change in Control Benefits necessary to avoid
such Excise Tax.  Any reduction to the Change in Control Benefits shall first be
made from any cash benefits payable pursuant to this Agreement, if any, and
thereafter, as determined by Employee, and the Company shall provide Employee
with such information as is necessary to make such determination.  The Company
shall be responsible for all fees and expenses connected with the determinations
by the accounting firm pursuant to this Section 10(e).  Employee agrees to
notify the Company in the event of any audit or other proceeding by the IRS or
any taxing authority in which the IRS or other taxing authority asserts that any
Excise Tax should be assessed against Employee and to cooperate with the Company
in contesting any such proposed assessment with respect to such Excise Tax (a
“Proposed Assessment”).  Employee agrees not to settle any Proposed Assessment
without the consent of the Company.  If the Company does not consent to allow
Employee to settle the Proposed Assessment, within 30 days following such demand
therefor, the Company shall indemnify and hold harmless Employee with respect to
any additional taxes, interest and/or penalties that Employee is required to pay
by reason of the delay in finally resolving Employee’s tax liability (such
indemnification to be made as soon as practicable, but in no event later than
the end of the calendar year following the calendar year in which Employee makes
such remittance).

 

11.                               Legal Fees.  The Company will pay reasonable
legal/attorney’s fees (including court costs and other costs of litigation)
incurred by Employee in connection with enforcement of any right or benefit
under this Agreement, if Employee prevails in whole or in part, in a court of
final jurisdiction or pursuant to final and binding arbitration, in an
enforcement action against the Company.  In the event Employee prevails in part,
the Company’s obligation hereunder shall be computed on a pro rata basis.

 

12.                               Section 409A Compliance.

 

(a)                                 If at the time of Employee’s termination of
employment for reasons other than death he is a “specified employee” (as such
term is defined and determined in accordance with the procedures set forth in
Treas. Reg. §1.409A-1(i)), any amounts payable to Employee pursuant to this
Agreement that are subject to Section 409A of the Internal Revenue Code shall
not be paid or commence to be paid until six months following Employee’s
termination of employment, or if earlier, Employee’s subsequent death.  Each
payment made pursuant to Section 7(b)(i) and 7(b)(ii) or 7(c)(i) and
7(c)(ii) shall be considered a separate payment for purposes of Section 409A.

 

10

--------------------------------------------------------------------------------


 

(b)                                 Reimbursements or in-kind benefits provided
under this Agreement that are subject to Section 409A of the Internal Revenue
Code are subject to the following restrictions:  (1) the amount of expenses
eligible for reimbursements, or in-kind benefits provided, to Employee during a
calendar year shall not affect the expenses eligible for reimbursement or the
in-kind benefits provided in any other calendar year, and (2) reimbursement of
an eligible expense shall be made as soon as practicable, but in no event later
than the last day of the calendar year following the calendar year in which the
expense was incurred.

 

(c)                                  The provisions of the Agreement and all
other Company agreements or arrangements applicable to Employee will be
interpreted and construed in favor of their meeting any applicable requirements
of Code Section 409A.  The Company, in its reasonable discretion, may amend
(including retroactively) this Agreement and any such other agreements or
arrangements in order to conform with Code Section 409A, including amending to
facilitate the ability of Employee to avoid the imposition of interest and
additional tax under Code Section 409A.  If the Company takes any action, or
fails to take any action, with respect to this Agreement or any Company benefit
plan or arrangement, and such action or failure to act causes (to the knowledge
of the Company) any compensation income to Employee to (i) be subject to Code
Section 409A, or (ii) fail to comply in any respect with Code Section 409A,
without the written consent of Employee, then the Company shall pay Employee a
gross-up bonus in an amount equal to (A) all taxes and penalties assessed under
Code Section 409A on any such compensation income imposed as a result of such
action or failure to act, plus (B) any federal, state, and local income taxes
and penalties (including FICA) payable by Employee on such gross-up bonus, in
order to put Employee in the same position he would have been in if the tax
provisions and penalties of Code Section 409A did not apply.  The gross-up bonus
shall be paid within 30 days after Employee remits the related excise tax or
other amounts to the appropriate taxing authority.

 

13.                               Survival.  Sections 8 and 11 of this Agreement
shall survive and continue in full force and effect in accordance with their
terms notwithstanding the termination of this Agreement.

 

14.                               Notices.  Any notice or other instrument or
thing required or permitted to be given, served or delivered to any of the
parties hereto shall be delivered personally or deposited in the United States
mail, with proper postage prepaid, or facsimile transmission to the addresses
listed below:

 

(a)         If to the Company, to:

 

AAR CORP.
1100 N. Wood Dale Road
Wood Dale, Illinois 60191
Attention: Chairman of the Board, President and Chief Executive Officer

 

With a copy to:

 

AAR CORP.
1100 N. Wood Dale Road
Wood Dale, Illinois 60191
Attention:  General Counsel

 

11

--------------------------------------------------------------------------------


 

(b)         If to Employee, to:

 

John M. Holmes
333 W. Hubbard, #806
Chicago, IL 60654

 

or to such other address as either party may from time to time designate by
notice to the other.  Each notice shall be effective when such notice and any
required copy are delivered to the applicable address.

 

15.                               Non-Assignment.

 

(a)                                 The Company shall not assign this Agreement
or any rights or obligations hereunder without the prior written consent of
Employee, and any attempted unpermitted assignment shall be null and void and
without further effect; provided, however, that, upon the sale or transfer of
all or substantially all of the assets of the Company, or upon the merger of the
Company into or the combination with another corporation or other business
entity, or upon the liquidation or dissolution of the Company, this Agreement
will inure to the benefit of and be binding upon the person, firm or corporation
purchasing such assets, or the corporation surviving such merger or
consolidation, or the shareholder effecting such liquidation or dissolution, as
the case may be.  After any such transaction, the term Company in this Agreement
shall refer to the entity which conducts the business now conducted by the
Company.  The provisions of this Agreement shall be binding upon and inure to
the benefit of the estate and beneficiaries of Employee and upon and to the
benefit of the permitted successors and assigns of the parties hereto.

 

(b)                                 Employee agrees on behalf of himself, his
heirs, executors and administrators, and any other person or person claiming any
benefit under him by virtue of this Agreement, that this Agreement and all
rights, interests and benefits hereunder shall not be assigned, transferred,
pledged or hypothecated in any way by Employee or by any beneficiary, heir,
executor, administrator or other person claiming under Employee by virtue of
this Agreement and shall not be subject to execution, attachment or similar
process.  Any attempted assigned, transfer, pledge or hypothecation or any other
disposition of this Agreement or of such rights, interests and benefits contrary
to the foregoing provisions or the levy or any execution, attachment or similar
process thereon shall be null and void and without further effect.

 

16.                               Severability.  If any term, clause or
provision contained herein is declared or held invalid by any court of competent
jurisdiction, such declaration or holding shall not affect the validity of any
other term, clause or provision herein contained.

 

17.                               Construction.  Careful scrutiny has been given
to this Agreement by the Company, Employee, and their respective legal counsel. 
Accordingly, the rule of construction that the ambiguities of the contract shall
be resolved against the party which caused the contract to be drafted shall have
no application in the construction or interpretation of this Agreement or any
clause or provision hereof.

 

18.                               Entire Agreement.  This Agreement as herein
and the other agreements referred to herein set forth the entire understanding
of the parties and supersede all prior agreements, arrangements and
communications, whether oral or written, pertaining to the subject matter
hereof.  This Agreement shall not be modified or amended except by the mutual
written agreement of the Company and Employee.

 

12

--------------------------------------------------------------------------------


 

19.                               Waiver.  No provision of this Agreement may be
modified, waived or discharged unless such waiver, modification or discharge is
agreed to in writing signed by Employee and an authorized officer of the
Company.  No waiver by either party hereto at any time of any breach by the
other party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time.

 

20.                               Arbitration.  Any controversy or claim arising
out of this Agreement, or breach hereof, shall be settled by arbitration in
accordance with the laws of the State of Illinois by three arbitrators.  Within
15 days after either party notifies the other party, in writing, of an intention
to commence arbitration, the Company shall appoint one arbitrator and Employee
shall appoint one arbitrator.  The third arbitrator shall be appointed by the
first two arbitrators within ten days of their appointment.  If the third
arbitrator cannot be agreed upon, the third arbitrator shall be appointed by the
American Arbitration Association.  The arbitration shall be conducted in
accordance with the rules of the American Arbitration Association, except with
respect to the selection of arbitrators.  The Company shall pay all arbitrators’
fees and expenses.  Each party shall be responsible for such respective party’s
attorneys fees and other expenses of the arbitration.  The arbitrator’s
determination shall be final and binding upon all parties and judgment upon the
award rendered by the arbitrators may be entered in any court having
jurisdiction thereof.

 

21.                               Governing Law.  The validity, interpretation,
construction and performance of this Agreement shall be governed by and
construed in accordance with the laws of the State of Illinois without regard to
its conflicts of law principles.

 

22.                               Tax Withholding.  All payments hereunder shall
be made net of any applicable federal, state and local tax withholding.

 

23.                               Execution.  This Agreement may be executed in
multiple counterparts, each of which shall be deemed an original and which shall
constitute but one and the same Agreement.

 

WITNESS the due execution of this Agreement by the parties hereto as of the day
and year first above written.

 

 

Employer:

 

AAR CORP.

 

 

By:

/s/ David P. Storch

 

 

David P. Storch

 

 

Chairman of the Board, President and Chief Executive Officer

 

 

 

 

 

Employee:

 

 

 

/s/ John M. Holmes

 

John M. Holmes

 

 

13

--------------------------------------------------------------------------------